Citation Nr: 1032053	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for obesity.

2.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and passive 
aggressive personality disorder.

3.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for post-
operative right inguinal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a stomach 
disorder/intestinal blockage.

8.  Entitlement to service connection for blood in the stool.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 12, 1975 to 
October 20, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The June 2005 rating decision denied each of the 
issues listed on the title page of this decision; it also denied 
service connection for hepatitis B.  However, in the Veteran's VA 
Form-9, received by VA in July 2006, the Veteran indicated that 
he did not wish to pursue his claim for entitlement to service 
connection for hepatitis B.  As such, this claim is not currently 
before the Board.

In May 2009 the Veteran testified before the undersigned Veterans 
Law Judge at a hearing (Travel Board hearing) at the RO.  The 
transcript of the hearing is of record.

The Board notes that after the Travel Board hearing, the Veteran 
submitted additional argument without a waiver of first 
consideration of such evidence by the RO.  As this argument is 
essentially cumulative of the argument already contained in the 
record, the Board may proceed with the appeal.

Additionally, in written correspondence received from the Veteran 
in July 2010, he has raised to issue of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(2009).  However, this issue has not been developed for appellate 
review.  Accordingly, the issue is referred to the RO for 
appropriate action.

The issues of whether new and material evidence has been received 
to reopen the service connection claim for acquired psychiatric 
disorder and the claim for service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for obesity 
was denied in an unappealed April 12, 1999 rating decision.

2.  The evidence received since the April 12, 1999 decision 
includes evidence that is either cumulative or redundant of the 
evidence previously of record, or is insufficient to establish a 
reasonable possibility of substantiating the claim.

3.  Reopening of the claim for entitlement to service connection 
for post-operative right inguinal hernia was denied in an 
unappealed April 12, 1999 rating decision.

4.  The evidence received since the April 12, 1999 decision 
includes evidence that is either cumulative or redundant of the 
evidence previously of record, or is insufficient to establish a 
reasonable possibility of substantiating the claim.

5.  Hypertension was not present during service or within one 
year of discharge from service, and it is not etiologically 
related to service.

6.  The Veteran's hepatitis C was not present in service and is 
not etiologically related to his service.  

7.  A stomach disorder/intestinal blockage was not present during 
service and is not etiologically related to active service.  

8.  In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant of his 
desire to withdraw his appeal for the issue of entitlement to 
service connection for blood in the stool.


CONCLUSIONS OF LAW

1.  The April 12, 1999 rating decision that denied service 
connection for obesity is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for obesity.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The April 12, 1999 rating decision that denied reopening the 
claim for entitlement to service connection for post-operative 
right inguinal hernia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for post-operative 
right inguinal hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

5.  Hypertension was not incurred or aggravated during active 
service, and the incurrence or aggravation of hypertension during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

6.  Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the issue of entitlement 
to service connection for blood in the stool.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, at the Travel Board hearing in 
May 2009, has withdrawn his appeal for the issue of entitlement 
to service connection for blood in the stool.  Such withdrawal is 
effective the date the notice was received at the Board.  
38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal for this issue.

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

The Board notes that in letters dated in January and February 
2005, and in March 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  The January and February 2005 letters satisfied 
the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
December 2008, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the 
duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, and VA treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.  Although the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits, the 
record reflects that these benefits are for a psychiatric 
disability.  As such, they are not relevant to the issues decided 
herein today and need not be obtained.  Notably, "relevant 
records" for the purpose of 38 U.S.C. § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Claims to Reopen

		A.  Post-operative Right Inguinal Hernia

Service connection for a hernia condition was denied by a 
September 27, 1979 rating decision.  The Veteran received notice 
of this decision by letter dated in October 1979.  The Veteran 
did not appeal this decision; therefore, it became final.  
38 C.F.R. § 20.1103.  The claim was denied on the basis that it 
was not incurred or aggravated during service.  

Thereafter, in an April 1999 rating decision, the RO denied 
reopening of the claim for entitlement to service connection for 
post-operative right inguinal hernia.  The Veteran did not appeal 
this decision, and therefore, it became final.  38 C.F.R. 
§ 20.1103.  The evidence of record at the time of the April 1999 
denial included the service treatment records, which showed 
evidence of pre-service inguinal hernia operation and no evidence 
of a hernia during service.  An August 1979 VA examination was 
negative for residuals of herniopathy or any defects therefrom.  
The claim was denied because there was no new and material 
evidence showing a current disability related to active service.

The subsequently evidence includes VA treatment records showing a 
history of surgical repair of a right inguinal hernia.  A January 
2005 VA treatment record specifically notes that no inguinal 
hernia was detected.  In addition, a February 2008 VA treatment 
record notes that the Veteran currently has a large ventral 
hernia, which will not be surgically repaired until the Veteran 
loses some weight.

The Board is of the opinion that the newly submitted evidence, 
although new in that it had not been previously submitted, is not 
material because it does not raise a reasonable possibility of 
substantiating the claim.  Initially, the Board notes that there 
is no current evidence of a diagnosis of a right inguinal hernia.  
Moreover, a February 2008 diagnosis of a large ventral hernia 
does not in any way suggest that service connection is warranted 
for right inguinal hernia, post-operative.  

The subsequently submitted evidence also includes numerous 
statements from the Veteran which indicate that the Veteran's 
pre-service right inguinal hernia was aggravated during active 
duty.  This evidence is redundant of the previous arguments 
submitted.

Therefore, the subsequently submitted evidence is not new and 
material, and reopening of the claim is not in order.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

		B.  Obesity

Service connection for obesity was denied in an unappealed April 
1999 rating decision on the basis that obesity is not a disease 
or injury for which service condition may be granted.  The 
Veteran did not appeal this decision; therefore, it is final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the April 1999 rating 
decision included the service treatment records which show no 
findings of obesity and outpatient VA treatment records which 
also showed no evidence pertaining to this claimed condition.

The subsequently received evidence includes VA treatment records 
which indicate that the Veteran is obese.  However, the Board 
finds that this evidence is not new and material in that it does 
not raise a reasonable possibility of substantiating the claim.  
Notably, the newly submitted evidence does not suggest that the 
Veteran suffers from any disability manifested by obesity that is 
related to his military service.  As such, new and material 
evidence has not been received and reopening of the claim is not 
in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

	II.  Service Connection Claims

The Veteran contends that he is entitled to service connection 
for hypertension, hepatitis C, and a stomach disorder/intestinal 
blockage because they were incurred during service.

A review of the service treatment records shows no complaints or 
findings with respect to high blood pressure or hypertension, 
hepatitis C, or a stomach disorder/intestinal blockage.  

The first post-service evidence of hypertension is from January 
1999.  An October 1978 VA treatment record notes a blood pressure 
reading of 140/90 and the medical record indicates "rule out 
hypertension."  At the August 1979 VA examination, the Veteran's 
blood pressure was 136/70.  The Veteran's blood pressure reading 
in March 1985 was 124/78.  In September 1986, the Veteran's blood 
pressure was 128/86.  A June 1994 VA treatment record notes a 
blood pressure reading of 148/74.  A December 1998 VA treatment 
record specifically notes that the Veteran does not have 
hypertension.

The first post-service medical reference to hepatitis C is from 
December 2003, whereby a VA treatment record notes that the 
Veteran has a history of exposure to hepatitis C.  It was also 
noted that the Veteran has ongoing alcohol abuse and prior 
alcohol and opiate dependence, as well as a history of 
imprisonment for sale of cocaine.  An August 2006 VA treatment 
record notes that the Veteran is positive for hepatitis C.

The first post-service medical evidence of stomach problems is 
from December 1980, which notes discomfort in the stomach, right 
upper quadrant pain of two months duration.  There is also 
evidence in the post-service medical records of diarrhea and 
gastritis.

After review of the record, the Board finds that service 
connection is not warranted for hypertension, hepatitis C, or 
stomach problems/intestinal blockage.  First, there is absolutely 
no evidence of any of these disorders during service, there is no 
evidence of hypertension in the year after service discharge, 
each of these disorders initially presented many years after 
service, and nothing in the record suggests that any of these 
three disorders is etiologically related to active service.  

Essentially, the evidence linking hypertension, hepatitis C and a 
stomach disorder to service is limited to the Veteran's own 
written statements and testimony presented at the aforementioned 
hearing on appeal.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced certain related 
symptoms since military service, he has not done so.  Moreover, 
the evidence fails to support a theory of continuous symptoms 
since service.  As noted above, service treatment records make no 
mention of high blood pressure/hypertension, hepatitis C, or a 
stomach disorder/intestinal blockage.  Further, no such 
abnormalities were evident when he was examined at the August 
1979 VA examination (pursuant to his hernia claim in 1979).  
Importantly, these disorders were initially documented at least 
several years after his service separation, and no opinion 
linking any of these conditions to military service has been 
presented.  In this regard, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, the 
Federal Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran has not been afforded VA 
examinations with regard to these claims.  In this regard, a VA 
examination or opinion is necessary if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(b) establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability or 
symptoms may be associated with the veteran's service or other 
service-connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a 
hypertension, hepatitis C, and/or a stomach disorder/intestinal 
blockage, and there is absolutely no post-service medical 
evidence which suggests that any of the currently diagnosed 
disorders is in any way related to the Veteran's military 
service.  Therefore, no VA examination is warranted with respect 
to any of these claimed disorders.

As such, service connection for hypertension, hepatitis C, and 
stomach disorder/intestinal blockage is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not an approximate balance of 
positive evidence and negative evidence to otherwise warrant a 
favorable decision with respect to any of these claims.




ORDER

New and material evidence having not been received, the claim to 
reopen the previously disallowed claim for entitlement to service 
connection for obesity is denied.

New and material evidence having not been received, the claim to 
reopen the previously disallowed claim for entitlement to service 
connection for entitlement to service connection for post-
operative right inguinal hernia is denied.

Service connection for hypertension is denied.

Service connection for hepatitis C is denied.

Service connection for a stomach disorder/intestinal blockage is 
denied.

The appeal for the issue of entitlement to service connection for 
blood in the stool is dismissed.


REMAND

With respect to the Veteran's application to reopen his 
previously disallowed claim for entitlement service connection 
for an acquired psychiatric disorder and his original service 
connection claim for PTSD, the record reflects that in May 2002, 
the Veteran was granted SSA disability benefits.  The first page 
of the SSA decision is of record.  However, neither the remainder 
of the decision, nor the records on which the decision was based, 
is of record.  Furthermore, VA treatment records reflect that the 
SSA award is for a psychiatric disability.  The Board is of the 
opinion that these documents should be obtained because they 
pertain to a psychiatric disability, and as such, may be relevant 
to the abovementioned claims on appeal.  Notably,  "relevant 
records" for the purpose of 38 U.S.C. § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records 
associated with the Veteran's disability 
decision in May 2002.  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to that 
effect must be documented in the claims file, 
and the Veteran must be notified.

2.  Obtain copies of all VA treatment records 
dating from November 2009 to the present, and 
associate them with the claims file.

3.  Then, after any other indicated 
development is completed, readjudicate the 
claims of whether new and material evidence 
has been received to reopen a claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
schizophrenia and passive aggressive 
personality disorder and entitlement to 
service connection for PTSD.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued.  The 
Veteran should be afforded the appropriate 
time in order to respond before returning the 
case to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


